Citation Nr: 0706254	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-30 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Cleveland, Ohio, Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for a chronic psychiatric 
disorder (to include PTSD), diabetes mellitus, and 
hypertension. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including anxiety, a 
dysthymic disorder, depression, agoraphobia, and PTSD did not 
have its onset during active service.

2.  While the record includes a medical diagnosis of PTSD and 
medical evidence of a nexus between diagnosed PTSD and 
stressful events of alleged physical assaults and mental 
harassment in service, there is no credible evidence which 
supports the veteran's assertion of in-service incurrence of 
the stressful events of physical assaults and mental 
harassment.

3.  Diabetes mellitus did not have its onset during active 
service.

4.  Hypertension did not have its onset during active 
service.  



CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder, including PTSD, 
agoraphobia, a dysthymic disorder, anxiety and depression 
were not incurred in active duty.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. § 3.303, 3.304(f) (2006).  

2.  Diabetes mellitus was not incurred, nor is it presumed to 
have been incurred in active duty.  38 U.S.C.A. § 1131 (West 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Hypertension was not incurred, nor is it presumed to have 
been incurred in active duty.  38 U.S.C.A. § 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
veteran's claim was received in July 2001.  He was notified 
of the provisions of the VCAA in correspondence dated in July 
2001, February 2002, January 2004, and March 2006.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records, service personnel records, and 
all relevant private and VA medical records dated from 1984 
to 2006 that pertain to the claims at issue have been 
obtained and associated with the evidence, including those 
medical records relating to his claim for disability benefits 
from the Social Security Administration (SSA).  Supportive 
statements from his lay witnesses have been obtained and 
included in the claims file.  He has also been provided with 
the opportunity to present oral testimony in support of his 
claim at a November 2006 hearing before the Board.  
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him. (See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nichelson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as they 
pertained to claims for increased ratings and earlier 
effective dates for awards of VA compensation.  In March 
2006, the veteran was issued notice of the provisions of the 
VCAA in compliance with the Court's holding in Dingess.   
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of this appeal would not cause any prejudice to 
the veteran.

Entitlement to service connection for an acquired psychiatric 
disorder, 
to include PTSD.

The veteran claims service connection for an acquired 
psychiatric disorder, including agoraphobia, a dysthymic 
disorder, anxiety and depression and PTSD.  Service 
connection may be granted for disability resulting from 
disease or injury, incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. §  4.125(a) (2006); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2006).  

If the veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The veteran's service records show that he served both 
stateside and in Germany in the United States Army, but did 
not serve in combat.  In his oral testimony before the Board 
in November 2006, and in written statements submitted in 
support of his PTSD claim, he reported that his primary 
stressor during service was being the victim of physical 
assaults and bullying by several fellow enlisted men, who 
tormented the veteran with constant mental harassment and 
threats of violence and made him the target of pranks.  This 
abusive treatment allegedly occurred during the period when 
he was stationed overseas in Heidelberg, Germany.  According 
to the veteran, he was constantly involved in fights and 
physical altercations throughout his period of service that 
were not initiated by him.  He was unable to determine the 
reasons why these men selected him, out of all the other men 
in his unit, to be made the victim of their constant 
harassment and bullying, although he speculated that it may 
have been out of jealousy for his being exempt from 
performing onerous duty details because he was a driver for 
several high-ranking generals.  He identified several of his 
regular tormenters by their last name, including one named 
"Mahaffey."  The veteran related an account of being picked 
on by another of his regular tormentors, a larger man named 
"Walker."  In the ensuing fight, the veteran had to resort 
to striking "Walker" in the head with a combat boot.  The 
veteran also stated that one of his abusers had, as a prank, 
removed some pubic lice from his genitals and deliberately 
placed them upon the mattress of the veteran's bunk.  He 
stated that he never sought medical treatment for his fight-
related injuries, never reported his abuse to his superiors 
so that action could be taken against his tormentors, and 
never sought counseling for his problems, and indicated that 
he did not believe that doing so would have done any good 
towards relieving him of their harassment.   

The veteran now contends that the memories of the physical 
and mental abuse he suffered in service induced psychiatric 
trauma that eventually manifested into a chronic and 
persistent constellation of psychiatric diagnoses, which 
included PTSD, dysthymia, depression, agoraphobia, and 
generalized anxiety disorder.  

Private psychiatric treatment and counseling reports dated in 
2001 - 2005 include opinions by the veteran's treating 
psychiatrists that present a diagnosis of PTSD, with 
depressive disorder and generalized anxiety disorder as 
secondary diagnoses on Axis I.  The medical opinions 
specifically and directly link the veteran's PTSD diagnosis 
to his account of being made the victim of physical assault 
and mental harassment while serving on active duty.  The 
opinions also attribute the veteran's depressive disorder and 
anxiety disorder to his PTSD diagnosis.  The post-service VA 
and private psychiatric treatment records also present 
diagnoses of non-psychotic Axis I disorders, including 
agoraphobia, dysthymia, and adjustment disorder. 

A review of the veteran's service medical records shows that 
he was psychiatrically normal on enlistment examination in 
August 1959.  The August 1959 Report of Medical History, he 
denied having any depression, nightmares, or other 
psychiatric problems.  He did, however, indicate that his 
father was insane.  The medical records do not show that the 
veteran ever received psychiatric counseling during active 
duty, or was diagnosed with a chronic psychiatric disorder 
while in uniform.  The records also do not show that he was 
ever treated for any physical injuries during service, 
including any injuries that may be related to physical 
altercations or accidental falls.  A review of his dental 
records also does not show treatment for any dental trauma 
that may be related to his involvement in a fight.  On 
separation examination in August 1962, the veteran was 
psychiatrically normal and related no history of any 
psychiatric problems.

The veteran's personnel records show that he served in the 
United States Army and was assigned to a military transport 
unit, the 519th Transport Company (Car).  His military duties 
involved working with motor vehicles and driving VIPs and 
senior high-ranking officers.  He was decorated with the Good 
Conduct Medal at the end of his military service, and a 
letter of commendation from his commanding officer that was 
attached to his service record at the time of his separation 
shows that he performed his duties in an exemplary manner.  
His military service records do not indicate that there was 
any inexplicable decline in his overall performance during 
the period when he was posted in Germany, nor do they 
indicate that he was ever reprimanded for fighting or other 
related misconduct, or was otherwise a disciplinary problem.  

A March 1962 personnel roster of the veteran's army unit, the 
519th Transport Company (Car), shows that a fellow enlisted 
man named Mahaffey served with the veteran while he was 
stationed in Germany.  The roster does not indicate that 
Mahaffey was a disciplinary problem, or was otherwise demoted 
or disciplined for misconduct.  The same roster also shows 
that an enlisted man, R.W.W., also served with the veteran in 
the 519th Transport Company (Car).  

In a September 2002 letter, R.W.W. stated that he served with 
the veteran in the 519th Transport Company (Car) while both 
were stationed in Heidelberg, Germany, from 1960 to 1962.  
R.W.W. related that he was personally aware that the veteran 
was the victim of regular and sustained harassment by others 
in his platoon, and that he could specifically recollect two 
incidents in which the veteran was subjected to abuse.  In 
one incident, R.W.W. recalled seeing that a very large 
soldier who was "notorious for his harassment of (the 
veteran)" had sustained a prominent black eye, and that he 
learned thereafter that the black eye was the result of the 
veteran striking him in the face with a combat boot during a 
fight.  In another incident, R.W.W. recollected that he had 
learned from discussions with other soldiers that a man who 
had a case of pubic lice deliberately removed some of his 
lice and placed them on the veteran's bunk.  R.W.W. stated 
that although he did not personally witness the fight between 
the veteran and the eye-bruised soldier, nor the incident 
involving the soldier with the pubic lice, these events were 
openly discussed among the soldiers in the unit.

The veteran, his spouse, and his lay witnesses, including his 
son, presented written and oral testimony which state, in the 
aggregate, that the veteran was not immediately an anti-
social person early on in his marriage to his spouse.  The 
veteran and his wife were married as of January 1966, and in 
the beginning the veteran enjoyed having company at his home.  
However, gradually, over time, he became increasingly anti-
social, morose, mistrustful of others, paranoid, and negative 
in his outlook on life.  He began drinking alcohol 
excessively, lost almost all of his friends over time, and he 
became increasingly more brooding over the memories of the 
physical and mental abuse he received from his peers during 
service.  Eventually, his psychiatric problems manifested 
into socially inappropriate behavior and he became unable to 
keep employment in the automotive service and sales industry.  

The Board has considered the aforementioned evidence.  The 
veteran's service medical records show no onset of a chronic 
non-psychotic psychiatric disorder during active duty.  
Therefore, there is no factual basis to allow the veteran's 
claim for service connection for a chronic non-psychotic 
psychiatric disorder.  The veteran's contemporaneous 
psychiatric treatment records establish that he has several 
diagnoses of chronic psychiatric disorders, of which PTSD is 
the primary and dominant psychiatric diagnosis, and that this 
PTSD diagnosis has been directly linked to stressors 
associated with the veteran's alleged history of physical and 
mental abuse during active duty.  As previously stated, if 
the veteran did not engage in combat with the enemy, his own 
testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Therefore, in order for the veteran to 
prevail in his claim for VA compensation for PTSD, the 
veracity of his claimed stressors must be established.  

The veteran's stressor accounts are not corroborated by any 
objective documentary evidence from his period of active 
duty.  The only article of evidence outside of the veteran's 
testimony that supports his stressor accounts is the 
September 2002 statement of R.W.W, whose name appears in the 
duty roster of the 519th Transport Company (Car) along with 
the veteran's name, and thus establishes that R.W.W. served 
contemporaneously with the veteran.  R.W.W. stated that he 
did not witness the claimed stressing events, but was aware 
that the veteran harassed by some members of the platoon 
during the time he was stationed in Germany with the 519th 
Transport Company (Car).  R.W.W.'s statement of September 
2002 also corroborates the veteran's account of his 
involvement in a fight in which he struck his assailant in 
the head with a combat boot, and of being made the victim of 
a prank in which a pubic live-infested soldier deliberately 
placed some of his lice onto the veteran's mattress.  
However, R.W.W. stated that he never actually personally 
witnessed the veteran being assaulted or harassed, and that 
he saw only the end result of one soldier who engaged in a 
fight with the veteran, in which the soldier sustained a 
prominent black eye.  R.W.W.'s statement, essentially, is 
that when he served in the 519th Transport Company (Car) it 
was generally known that the veteran was the victim of an 
ongoing campaign of physical and mental bullying from other 
fellow enlisted men.  While R.W.W.'s personal statement gives 
credence to the veteran's own stressor accounts, it is not 
corroborated by any other objective documentation from that 
time period.  It is therefore subject to the same limitations 
in its value as probative evidence as the veteran's own 
unsubstantiated statements.  

The Board finds it significant that there is absolutely no 
documentation from service showing that the veteran was ever 
treated for injuries sustained in a fight, counseled for 
problems adjusting to military life, or that he was ever 
disciplined for being in as many fights as he alleges to have 
been involved.  In fact, his service record indicates just 
the contrary: The veteran appears to have served in an 
exemplary manner and the good quality of his military service 
was recognized by his superiors and their commendations for 
his service were made a matter of record.  His sterling 
character of service and his good performance during his time 
in uniform is not indicative of a man who is suffering from 
continuous harassment from his peers and having ongoing 
problems adapting to the regimen of military life.  The 
veteran's spouse's statement indicates that the veteran 
gradually underwent a psychiatric decline over the course of 
his post-service life, but that there were no immediate signs 
of mental decompensation in the first years of their 
marriage, which began in 1966, over three years after the 
veteran's discharge from active duty.  The Board ultimately 
finds that there is insufficient evidence to verify the 
veteran's alleged stressors, and his own testimony by itself 
is not sufficient to establish the incurrence of a stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).

Regarding other psychiatric disabilities that the veteran 
claims began in, or are the result of, military service, once 
again, service medical records are silent for any complaints 
of or treatment for a psychiatric disorder.  There are no 
indications that the veteran sought out a chaplain or other 
military personnel to counsel him, and his service personnel 
records reflect good and honorable service without any 
disciplinary incidents that might indicate mental impairment.  
No psychiatric was diagnosed within one year following 
separation from service, and indeed, it was not until many 
years later that he sought out treatment for mental health 
complaints.  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  It is apparent that not all of the criteria have 
been met in this case; therefore, service connection for an 
acquired psychiatric disorder is not warranted.

To conclude, in view of the foregoing discussion, the Board 
concludes that service connection is not warranted for a 
chronic psychiatric disorder, to include PTSD, dysthymia, 
depression, adjustment disorder, agoraphobia, and generalized 
anxiety disorder.  Because the evidence in this case is not 
approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to service connection for diabetes mellitus and 
hypertension.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  
38 C.F.R. § 3.303(a) (2006).

With chronic disability or disease shown as such in service 
(or within the presumptive period under 38 C.F.R. § 3.307 
(2006)) so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the identity 
of the chronic disease is established during active duty, 
there is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be granted for any disease diagnosed after discharge from 
active duty when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Service connection 
may also be granted for disability which is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2006).

The veteran's service medical records show that at his August 
1959 enlistment examination, his blood pressure was normal at 
114/68, with normal findings on chest X-ray and clinical 
examination of his cardiovascular system.  Evaluation of his 
endocrine system was within normal limits and urinalysis 
revealed no sugar present in his urine.  His service medical 
records thereafter show no onset of cardiovascular disease or 
sustained elevations of his blood pressure indicative of 
hypertension.  No symptoms indicative of onset of diabetes 
mellitus were noted in service.  The report of his service 
separation examination in May 1962 shows normal blood 
pressure at 120/80, with no heart enlargement or any other 
cardiac abnormality observed on chest X-ray.  Clinical 
evaluation of his cardiovascular system and endocrine system 
revealed normal findings.  Urinalysis was negative for the 
presence of sugar.

Post-service medical records from private and VA sources for 
the period from 1984 - 2006 show that the veteran received 
ongoing treatment for diabetes mellitus and hypertensive 
vascular disease.  The records do not show onset of these 
disabilities to a compensable degree of impairment within one 
year following the veteran's discharge from active duty in 
August 1962.  The veteran himself has testified at his 
November 2006 hearing before the Board that his diabetes 
mellitus was first diagnosed in or around 1993, and that his 
hypertension was first detected approximately in 1983 - 1984.  
Although the veteran contends that prodromal symptoms of his 
diabetes mellitus may have begun in service in the form of 
excessive perspiration, or that his diabetes mellitus was 
otherwise brought on by obesity related to emotional stress 
from his psychiatric disability, and that his hypertension 
was also associated with emotional stress from his 
psychiatric disability, a review of the clinical evidence 
shows that no physician has presented any opinion that 
supports these contentions, or otherwise links his diabetes 
mellitus and hypertension to his military service.  
Therefore, in the absence of any objective medical evidence 
establishing a nexus between these disabilities with his 
period of active duty, his claim of entitlement to service 
connection for diabetes mellitus and hypertension must be 
denied.  Because the evidence in this case is not 
approximately balanced with respect to the merits of these 
claims, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2005); 38 C.F.R. § 3.102 
(2006); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To the extent that the veteran asserts that there exists a 
nexus between his diabetes mellitus and hypertension and his 
period of military service based on his knowledge of medicine 
and his own personal medical history, because there are no 
indications in the record that he has received formal medical 
training in internal medicine, endocrinology, or 
cardiovascular medicine, he thus lacks the requisite 
professional qualifications to make diagnoses or present 
commentary and opinion on matters regarding their etiology 
and causation.  His statements in this regard are therefore 
not entitled to be accorded any probative weight.  See Layno 
v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992). 


ORDER

Service connection for an acquired psychiatric disorder, 
including anxiety, a dysthymic disorder, depression, 
agoraphobia and PTSD, is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


